        Case 3:20-cv-00155-JTR Document 17 Filed 05/04/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

KEITH WILLIAM BROWN                                                    PLAINTIFF

v.                          NO. 3:20-cv-00155- JTR

ANDREW SAUL,
Acting Commissioner,
Social Security Administration                                      DEFENDANT

                                     ORDER

      Plaintiff, Keith William Brown, seeks judicial review of the administrative

denial of his claims for disability insurance benefits. Doc. 2. The Commissioner has

filed an Unopposed Motion to Reverse and Remand for further administrative

proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g). Doc. 16. The

Motion states that Brown’s counsel agrees to the requested reversal and remand. Id.

at 1. Under the circumstances, remand is appropriate.

      Accordingly, the Commissioner’s Unopposed Motion to Reverse and

Remand, Doc. 16, is GRANTED. The Commissioner’s prior decision is

REVERSED and this matter is REMANDED for further administrative proceedings

and issuance of a new decision. This is a “sentence four” remand within the meaning

of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).
 Case 3:20-cv-00155-JTR Document 17 Filed 05/04/21 Page 2 of 2




IT IS SO ORDERED this 4th day of May, 2021.



                            __________________________________
                            UNITED STATES MAGISTRATE JUDGE
